                IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

ALAN SEWARD                         )
                                    )
           Plaintiff,               )
                                    )
                v.                  )     No.1:20-CV-09251-ALC
                                    )
                                    )     JURY TRIAL DEMANDED
DET. CAMILO R. ANTONINI, et al.,    )
                                    )
           Defendants.              )


      PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE [DKT. 4]

     NOW COMES Plaintiff, ALAN SEWARD, by and through his

attorneys, LOEVY & LOEVY, and respectfully responds to this

Court’s Order to Show Cause [Dkt. 4].   Plaintiff states as

follows:

     1.    On November 4, 2020, Plaintiff filed his complaint and

civil cover sheet in this matter.   [Dkts. 1 & 2].

     2.    On November 5, 2020, undersigned counsel received a

notification of deficiency with the civil cover sheet and

promptly refiled the civil cover sheet.   {Dkt. 3].

     3.    Due to an inadvertent administrative error, the box

for “Manhattan” rather than “White Plains” was selected on our

civil cover sheet.

     4.    Plaintiff’s counsel agrees that the case should be

assigned to the White Plains Division of the United States

District Court, Southern District of New York, pursuant to Local
Rules for the Division of Business Among District Judges 18 and

19.

      5.     Undersigned counsel apologizes to the Court for this

error.

      WHEREFORE, Plaintiff respectfully agrees to have his

complaint assigned to the White Plains Division pursuant to

Local Rules for the Division of Business Among District Judges

18 and 19.

                                 RESPECTFULLY SUBMITTED,


                                 /s/ Karen A. Newirth
                                 LOEVY & LOEVY
                                 Attorneys for Plaintiff
                                 311 N. Aberdeen Street    Third
                                 Floor
                                 Chicago, IL 60607
                                 (718) 490-0028




                                   2
                     CERTIFICATE OF SERVICE

     I, Karen Newirth, an attorney, certify that on November 20,

2020, I filed a copy of the foregoing Response via the Court’s

CM/ECF filing system and thereby served a copy on all counsel of

record.


                                    /s/ Karen A. Newirth




                                3
